Citation Nr: 1712858	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  12-04 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1968 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which, in pertinent part, denied entitlement to rating in excess of 30 percent for PTSD.

This matter has been previously remanded by the Board in September 2014.  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  

The Board considered whether an inferred request for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the record reflects that the Veteran has been retired for approximately 18 years, and neither the Veteran nor the evidence raise the issue that he may be unemployable on account of his service-connected PTSD.  Accordingly, a TDIU request as concerning his service-connected PTSD has not been inferred.  See Roberson v. Principi, 251 F.3d 1378, 1384 (2001).  See, too, Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009) (requiring cogent evidence of unemployability).


FINDING OF FACT

For the entire period on appeal, the Veteran's PTSD symptoms most nearly approximate occupational and social impairment with reduced reliability, but not occupational and social impairment with deficiencies in most areas or total occupational and social impairment.



CONCLUSION OF LAW

For the entire period on appeal, the criteria for a rating of 50 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

In a claim for an increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim; namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In addition, general notice is required regarding how disability ratings and effective dates are assigned.  Id.  In this case, the Veteran was sent a letter in December 2010, which satisfied the notice requirements.  Thus, the duty to notify has been met.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and Vet Center treatment records, VA examination reports from February 2011 and November 2014, lay statements, and the Veteran's statements in support of the claim.

When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The February 2011 and November 2014 VA examinations were thorough, adequate, and provided sound bases upon which to base a decision with regard to the present claim.  The February 2011 and November 2014 VA examiners each personally interviewed and examined the Veteran, fully reviewed all medical evidence of record, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.  Id.  As a result, the Board finds the February 2011 and November 2014 VA examinations to be adequate for rating purposes.  

As such, the RO has provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim.

Laws and Regulations - Increased Rating

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.   See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Rating Claim for PTSD - Analysis

The Veteran is currently in receipt of a 30 percent disability rating for PTSD under 38 C.F.R. § 4.130, DC 9411.  He contends that a higher rating is warranted.  

All psychiatric disabilities are evaluated under a General Rating Formula for Mental Disorders.  Id.  Under such formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as de-pressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A total schedular rating of 100 percent under DC 9411 is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in April 2014; therefore, the claim is governed by DSM IV.  However, the amended regulations made no change to the symptomatology assigned to each of the disability ratings provided for in the General Rating Formula for Mental Disorders. 

The Board notes that the use of the GAF scale has been abandoned in the DSM 5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  However, this claim is governed by DSM-IV, and it was in use during portions of the appeal period when relevant medical entries of record were made.  Therefore, the GAF scores assigned remain relevant for consideration in this appeal. 

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth edition, p. 46 (1994). 

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. at p. 47. 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id. 

Scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Id. 

When evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; the analysis should not be limited solely to whether a veteran exhibited the symptoms listed in the Rating Schedule.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive.  Id. 

An April 2010 VA treatment note indicated that the Veteran was feeling anxious.  He stated that his wife wanted him to deal with his isolating tendencies. 

A July 2010 VA treatment note indicated that the Veteran had symptoms of anxiety, irritability with flares of anger, problems with public spaces with too many people, and sitting in restaurants with his back to a wall.

An August 2010 VA treatment note indicated that the Veteran was somewhat anxious and angry.  The Veteran was sleeping alone due to his inability to sleep at night, and would sometimes sleep on the floor. 

The Veteran was afforded a VA examination in February 2011.  The VA examiner stated that the Veteran had been married three times, with his current marriage having lasted for nine years.  The Veteran stated that he had abused alcohol after service, but was in recovery from his alcohol abuse.  He described his relationship with his wife as very good, but noted that his wife thought he isolated himself too much by working in his home motorcycle/hot rod shop.  He has two biological children and described his son as his best friend.  He stated that his relationship with his daughter was distant, but improving.  He described his relationships with his step-daughter and siblings as good, but distant.  He retired in 2001, and stated that he had been irritable at work, worked primarily by himself, and did not get along well with his co-workers.  He spent 30 years with the same employer before retiring.  The Veteran indicated that his main social support was from his wife, son, some of his grandchildren, and his Vet Center counselor.  He stated that he had 20 close friends in the motorcycle group that he started.  His hobbies included working on and riding motorcycles.  

The Veteran reported having had suicidal ideations at one time while taking an antidepressant, but the ideations stopped after he stopped taking the antidepressant.  He reported having disturbing dreams, being irritable and unable to cope with crowds in public places, feeling like he would hit anyone who came up behind him and touched him, increased anger, and an increased startle response.  He experienced flashbacks, anxiety, and physiological reactions to exposure to trauma cues or triggers.  He exhibited avoidance behaviors, diminished interest or participation in significant activities, feelings of detachment or estrangement from others, a restricted range of emotions with anyone other than immediate family, and a sense of foreshortened future.  Other symptoms included chronic sleep impairment, irritability, difficulty concentrating, hypervigilance, an exaggerated startle response, and depression.  The VA examiner noted that the Veteran's appearance was clean, but disheveled.  His mood was euthymic and he exhibited full affect.  A GAF score of 56 was assigned.  The VA examiner described the Veteran as having occupational and social impairment with occasional decrease in work efficiency or there are intermittent periods of inability to perform occupational tasks but generally satisfactory functioning, such as routine behavior, self-care, and conversation normal, due to signs and symptoms such as depressed mood, anxiety, chronic sleep impairment, and mild memory loss. 

In February 2011, the Veteran stated he did not do well in large groups of people and would always sit with his back to the wall in restaurants so he could keep the perimeter in view.  He stated that there were places he would not go, such as the mall, because he got angry and anxious in crowds.  He reported having gotten into shouting matches with people who were loud or bumped into him. 

In February 2011, the Veteran's wife stated that he had recently almost gotten into a fist fight with a man who would not let the Veteran turn around in his driveway.  She reported that the Veteran had difficulty concentrating, and did not like things to go fast or to do more than one thing at a time.  She enclosed two police reports regarding a recent traffic ticket received by the Veteran.  The police officers noted that the Veteran was the only person who struggled with the changes in the traffic pattern and was argumentative with the officers.

A September 2011 VA treatment note indicated that the Veteran's PTSD symptoms caused him to sleep on the floor.  This was causing health problems, so he agreed to create a wooden platform (door), elevate the head on cinder blocks, and place a thin mattress on this. 

In a letter received by the VA in February 2012, the Veteran's wife stated that he had difficulty in maintaining social relationships.  She reported that they were no longer members of the motorcycle group he started because he had issues with some of the members.  She related that they had quit several groups they had previously enjoyed due to the Veteran's issues with some of the members.  She indicated that the Veteran had difficulty concentrating and took an excessively long time to finish projects.  The Veteran also had problems with abstract thinking and understanding complex commands.  

The Veteran was afforded an additional VA compensation examination in November 2014.  The VA examiner opined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  The Veteran had been divorce twice and married to his wife for 15 years.  He reported having a "pretty good" relationship with his wife.  He reported that he loves his wife, feels emotionally connected to her, and is able to show affection.  He stated he had a good relationship with his children and described his son as his best friend.  He and his wife would babysit for their grandchildren occasionally, and he preferred to remain on the periphery and needed "to go outside" when it was too loud.  The Veteran reported being close to his family and involved in a motorcycle group for veterans.  He said he had been "accused" of avoiding social engagements or activities when working in his shop.  He was uncomfortable in stores and preferred to stay in the truck.  He was easily irritated around crowds and periodically evidences panic-like symptoms.  He was psychiatrically hospitalized shortly after returning from Vietnam, and had suicidal intent related to a prescribed antidepressant five years earlier.  The Veteran reported having nightmares once or twice a week, and occasional flashbacks.  He exhibited avoidant behaviors.  He experienced some difficulties remaining engaged in significant activities and experiencing positive emotions.  He reported being hypervigilant, and having to "check the perimeter."  His sleep was sporadic, and he preferred to sleep on the living room floor where he felt safer.  He exhibited a persistent startle response.  His mood fluctuated.

A January 2015 Vet Center intake assessment indicated that the Veteran's PTSD symptoms included depression, anxiety, strong control and anger issues, hypervigilance, and strong startle response behavior.  The Veteran reported having current suicidal ideation, and having two prior suicide attempts.  He also reported symptoms of chronic sleep impairment, irritability or aggression with little or no provocation, apathy or lack of spontaneity, and affective liability.  His speech was described as rapid and pressured.  His memory function and judgment were impaired.  Delusions and disorganized thinking were also noted. 

In January 2015, the Veteran re-submitted a letter from his former wife that had originally been received by the VA in January 2008.  She stated that after service, the Veteran had problems at work, could not focus, and was nervous, anxious, and irritable most of the time.  He was having trouble sleeping and would stay up late at night watching fish in an aquarium.  She described episodes of unprovoked violence and irrational behavior.  She said he was never home and would become enraged when she asked him anything about being gone.  He also could not stand loud noises and would become frustrated and filled with anxiety if there were very many noises at the same time. 

After a review of all the evidence, lay and medical, the Board finds that the Veteran's PTSD symptoms most nearly approximate the criteria for a higher rating of 50 percent for the entire period on appeal.  The February 2011 and November 2014 VA examination reports, as well as his VA and Vet Center treatment records and lay statements, indicated that the Veteran experiences symptoms of anxiety, panic attacks and panic-like symptoms, chronic sleep impairment, memory impairment, difficulty concentrating, periods of impaired judgment and impaired abstract thinking, hypervigilance, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, impaired judgment and insight, impaired short-term memory, difficulty in adapting to stressful circumstances, impaired impulse control, difficulty concentrating, avoidant behaviors, obsessional rituals, and suicidal ideation.  This overall disability picture is most consistent with psychiatric symptoms that result in occupational and social impairment with reduced reliability and productivity.   Therefore, the criteria for a disability rating of 50 percent pursuant to DC 9411 for the entire period on appeal. 

However, the Board further finds that the criteria for a disability rating in excess of 50 percent for PTSD have not been met or more nearly approximated at any time during the appeal period.  The evidence does not show that the Veteran's PTSD has resulted in occupational and social impairment with deficiencies in most areas.  In this regard, the evidence shows no symptoms of obsessional rituals which interfered with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation,; inability to establish and maintain effective relationships; gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place, memory loss of names of close relatives, own occupation, or own name; or neglect of personal hygiene.  Although the Veteran reported severe irritability and anger issues, difficulty in adapting to stressful circumstances, obsessional rituals, and a history suicidal ideation, the record does not reflect occupational and social impairment in most areas such that the criteria for a 70 percent disability would be approximated.    The Veteran reported having at least good, but distant, relationships with most members of his family and having friends.  While he has been divorced twice, his current marriage has lasted for more than 15 years.  He maintained employment for more than 30 years with a single employer before retiring.  He has numerous hobbies and social activities, including activities with his grandchildren, his motorcycle clubs, veterans groups, and working in his garage.  For these reasons, the Board finds that a preponderance of the evidence is against a rating in excess of 50 percent for PTSD.

For these reasons, the Board finds that the Veteran's PTSD symptoms more nearly approximate the criteria under DC 9411 for a rating of 50 percent, but no higher, for the entire period on appeal.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 4.3, 4.7, 4.130.

Extraschedular

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If his disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the symptoms of the Veteran's PTSD are fully contemplated by the applicable rating criteria.  The rating criteria found in DC 9411 are very broad and contemplated the Veteran's symptoms of impaired impulse control, irritability, outbursts of anger, chronic sleep impairment, memory loss, difficulty concentrating, difficulty in adapting to stressful circumstances, panic attacks or panic-like symptoms, anxiety, disturbances of motivation and mood, suicidal ideation, isolating tendencies, obsessional rituals, suicidal ideation, and difficulty in establishing and maintaining effective work and social relationships.  Because the Veteran's PTSD symptoms are contemplated by the rating criteria, it need not reach step 2 of the Thun analysis.
The Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current PTSD.  Therefore, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d at 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

For the entire period on appeal, a 50 percent disability rating, but no higher, for PTSD, is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


